Title: To George Washington from Major General William Heath, 16 July 1777
From: Heath, William
To: Washington, George



Dear General
Boston July 16, 1777

Yesterday afternoon a Committee from the Board of War of this State presented me the inclosed Resolve of the General Assembly & Estimate of Stores and provisions necessary for the secret Expedition to St Johns River, an Expedition some time since recommended by the Honble Congress, of which I doubt not your Excellency has been fully acquainted. The Committee desired that I would furnish them with the whole, or so many, as I could conveniently of the enumerated Articles, including Arms. I informed them that I could not do it without your Excellency’s knowledge, or direction; but I would by the first oppertunity lay the matter before you. I would request a signification of your Excellency’s pleasure as soon as it is agreeable. I shall direct my conduct strictly conformable thereto.
Every peice of Intelligence which we receive from the Northern Army is fraught with Accounts more & more disagreeable of the loss of almost every species of Stores; but the most agrevated circumstance of all is, that many Soldiers are coming home pretending that they were far pursued by the Enemy, lost their Arms Cloaths &c. I am endeavouring to apprehend them, and have appointed a Special General Court Martial for their Tryal. I hope that some severe punishment here, and sending a number of them back in Irons to their respective Regiments will put a stop to a practice, both dishonorable and dangerous to the Army.

Yesterday two or three of the Enemy’s Cruizers were so near in the Bay as to be seen from the Town—A valuable prize is sent into Newbury port, taken by Capt. Lee, Brother to Colo. Lee; The prize has sundry articles of Cloathing on board, both Linen and woollen together with Liquors, provisions &c., Another prize Ship is sent into Dartmouth having 530. Hogsheds of Sugar on Board, She mounted 20 Guns. It is said that 13 of our Armed Vessels were cruizing for 100. & odd Sail of Sugar Ships who were under Convoy of three British Frigates.
It is reported that the Fox Frigate is Retaken by a 64 Gun Ship, I wish it may not be true. I have this Moment received the Honor of Yours of the 4th Inst. I have the Honor to be very respectfully Your Excellencys Obedient Servant

W. Heath

